Case: 2:18-cv-00692-MHW-EPD Doc #: 173 Filed: 10/15/20 Page: 1 of 13 PAGEID #: 1261




                       THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

    BRIAN GARRETT, et al.,                             )
                                                       )     Case No. 2:18-cv-00692
                    Plaintiffs,                        )
                                                       )     Judge Michael H. Watson
    v.                                                 )
                                                       )     Chief Magistrate Judge Elizabeth P.
    THE OHIO STATE UNIVERSITY,                         )     Deavers
                                                       )
                    Defendant.                         )
                                                       )
                                                       )
    STEVE SNYDER-HILL, et al.,                         )
                                                       )     Case No. 2:18-cv-00736
                    Plaintiffs,                        )
                                                       )     Judge Michael H. Watson
    v.                                                 )
                                                       )     Chief Magistrate Judge Elizabeth P.
    THE OHIO STATE UNIVERSITY,                         )     Deavers
                                                       )
                    Defendant.                         )
                                                       )


    MOTION OF PLAINTIFFS TO PERMIT LIMITED DISCOVERY DEPOSITIONS

         Pursuant to Fed. R. Civ. P. 26(c), the Snyder-Hill Plaintiffs and the Garrett Plaintiffs

 respectfully move this Court for an Order permitting limited discovery to conduct the depositions

 of Andy Geiger, Dr. Manuel Tzagournis, Doris Charles, and Russ Hellickson. We conferred

 with Defendant, which has stated it will oppose the motion. The reasons for granting this Motion

 are more fully set forth in the attached Memorandum in Support.

                                               Respectfully submitted,

 DATED: October 15, 2020                       EMERY CELLI BRINCKERHOFF
                                               ABADY WARD & MAAZEL LLP


                                               By: /s/ Ilann M. Maazel
                                               Ilann M. Maazel (admitted pro hac vice)
Case: 2:18-cv-00692-MHW-EPD Doc #: 173 Filed: 10/15/20 Page: 2 of 13 PAGEID #: 1262




                                      Debra L. Greenberger (admitted pro hac vice)
                                      Marissa R. Benavides (admitted pro hac vice)
                                      600 Fifth Avenue
                                      New York, New York 10020
                                      Phone: (212) 763-5000
                                      Fax: (212) 763-5001
                                      E-Mail: imaazel@ecbawm.com
                                      E-Mail: dgreenberger@ecbawm.com
                                      E-Mail: mbenavides@ecbawm.com

                                      SCOTT ELLIOTT SMITH, LPA
                                      Scott E. Smith (0003749)
                                      Michael L. Dillard, Jr. (0083907)
                                      5003 Horizons Drive, Suite 100
                                      Columbus, Ohio 43220
                                      Phone: (614) 846-1700
                                      Fax: (614) 486-4987
                                      E-Mail: ses@sestraillaw.com
                                      E-Mail: mld@sestriallaw.com

                                      Adele P. Kimmel (admitted pro hac vice)
                                      Alexandra Z. Brodsky (admitted pro hac vice)
                                      PUBLIC JUSTICE, P.C.
                                      1620 L Street, NW, Suite
                                      630 Washington, DC 20036
                                      Phone: (202) 797-8600
                                      Fax: (202) 232-7203
                                      E-mail: akimmel@publicjustice.net

                                      Attorneys for Snyder-Hill Plaintiffs
                                      Case No. 2:18-cv-00736




                                         2
Case: 2:18-cv-00692-MHW-EPD Doc #: 173 Filed: 10/15/20 Page: 3 of 13 PAGEID #: 1263




                                      /s/ Simina Vourlis by /s/ per email authorization
                                      (Oct. 15, 2020)
                                      Simina Vourlis (0046689) (Trial Attorney)
                                      The Law Office of Simina Vourlis
                                      856 Pullman Way
                                      Columbus, OH 43212
                                      (614) 487-5900
                                      (614) 487-5901 fax
                                      svourlis@vourlislaw.com

                                      Rex A. Sharp (admitted pro hac vice)
                                      Ryan C. Hudson (admitted pro hac vice)
                                      Larkin Walsh (admitted pro hac vice)
                                      Sarah T. Bradshaw (admitted pro hac vice)
                                      SHARP LAW, LLP
                                      5301 W. 75th Street
                                      Prairie Village, KS 66208
                                      (913) 901-0505
                                      (913) 901-0419 fax
                                      rsharp@midwest-law.com
                                      rhudson@midwest-law.com
                                      lwalsh@midwest-law.com
                                      sbradshaw@midwest-law.com

                                      Attorneys for Garrett Plaintiffs
                                      Case No. 2:18-cv-00692




                                         3
Case: 2:18-cv-00692-MHW-EPD Doc #: 173 Filed: 10/15/20 Page: 4 of 13 PAGEID #: 1264




                                        MEMORANDUM IN SUPPORT

 I.         INTRODUCTION

            The Perkins Coie report (the “Report”)1 points to several witnesses who possess

 information relevant to the above-captioned cases. These witnesses are of advanced age. Delay

 in subpoenaing these witnesses for their depositions is likely to prejudice Plaintiffs as the

 witnesses may become unavailable or incapable of testifying to the facts that they possess. As a

 result, Plaintiffs move this Court for an Order permitting Plaintiffs to immediately subpoena and

 depose five witnesses identified in the Report to preserve their testimony. These witnesses are

 Andy Geiger (age 81); Dr. Manuel Tzagournis (age 85); Doris Charles (age 90); and Russ

 Hellickson (age 72) (“Preservation Witnesses”). Each is likely to have information concerning

 OSU’s knowledge of and deliberate indifference to Strauss’s abuse.

            These depositions will preserve evidence and prevent the risk of permanently losing

 crucial testimony. Doing so will also serve the public interest by providing further public

 transparency about OSU’s role in Strauss’s abuse, a goal OSU has professed to share.

            OSU should support this motion, consistent with its repeated public statements, espoused

 in its motion to this Court, that it wants a full investigation and wants the public to know the full

 story. For example, former OSU President Michael V. Drake repeatedly touted that OSU was

 dedicated to uncovering the truth. In late 2019, he stated: “The university remains dedicated to

 integrity, transparency and trust—values that guide our campus community each day. This

 commitment extends fully to the investigation of abuse committed by Strauss.”2 Perkins Coie



 1
     Relevant excerpts of the Report cited herein are attached hereto as Exhibit A (“Report”).
 2
   A Message from President Drake: Strauss Investigation Update, The Ohio State University, Office of the President
 (Oct. 1, 2019), https://news.osu.edu/strauss-investigation-ohio-state-convenes-task-force-releases-previously-
 redacted-portions-of-independent-report/; see also Dkt. 52 (seeking Order permitting the public release of those
 portions of the Report based on information from files obtained from the State Medical Board of Ohio). Unless
                                                             4
Case: 2:18-cv-00692-MHW-EPD Doc #: 173 Filed: 10/15/20 Page: 5 of 13 PAGEID #: 1265




 did not interview some of these Preservation Witnesses. Nor did Perkins Coie have the benefit

 of the information Plaintiffs have learned from subsequent witnesses and other Strauss survivors.

 And the interviews conducted by Perkins Coie, though informative, are not sworn. This Court

 has the power to require the witnesses to provide formal testimony, and OSU should join

 Plaintiffs in asking the Court to exercise that power to promptly uncover the whole truth.

          In its April 17, 2020 Order, the Court made clear that non-settling parties, such as

 Plaintiffs, should proceed on a dual track of litigation and mediation. Dkt. 151. Since then, OSU

 filed a motion to dismiss, which all Plaintiffs have opposed. Dkts. 128, 133, 135. OSU has not

 sought to stay discovery in light of its motion, and the Court denied its prior stay motion. Dkt.

 70. Nonetheless, in recognition of the Court’s role in supervising discovery in this matter during

 the pendency of the motions to dismiss and to avoid unnecessary disputes after serving a non-

 party subpoena, Plaintiffs formally move for permission to depose these Preservation Witnesses.

 II.      FACTS AND PROCEDURAL HISTORY

          A. The Court Permits Discovery Relevant and Tailored for Purposes of Mediation.
          The Garrett action was filed on July 16, 2018, and the Snyder-Hill action was filed on

 July 26, 2018. Defendant moved to dismiss both actions as untimely. Dkt. 34. Plaintiffs

 opposed the motions, explaining that Plaintiffs’ Title IX claims were timely filed under both the

 federal discovery rule and Ohio’s equitable tolling doctrine. Dkt. 40.

          On October 12, 2018, Defendants sought a stay of discovery pending the resolution of the

 motion to dismiss. Dkt. 25. Plaintiffs opposed that motion because OSU had not shown good

 cause to stay discovery, the motion to dismiss is not “virtually certain” to succeed, and the

 limited discovery proposed by the Plaintiffs at that point—before the issuance of the Perkins


 otherwise noted, all docket references are to the filings in Snyder-Hill et. al. v. OSU, 18-00736.
                                                            5
Case: 2:18-cv-00692-MHW-EPD Doc #: 173 Filed: 10/15/20 Page: 6 of 13 PAGEID #: 1266




 Coie Report—was not unduly burdensome. See Boddie v. PNC Bank, NA, No. 2:12-cv-158,

 2012 WL 4088683, at *2 (S.D. Ohio Sept. 17, 2012) (citation omitted). Plaintiffs further argued

 that societal interests strongly favor proceeding with at least some discovery as the case raises

 matters of statewide and national concern. Dkt. 26.

        On March 15, 2019, the Court ordered the parties to mediation before Senior United

 States District Judge Michael R. Barrett.

        On May 24, 2019, the Court denied OSU’s motions to stay discovery and ordered, at that

 time, that “any discovery pursued should be narrowly tailored for the purposes of mediation. The

 Court will hold a preliminary pretrial conference to establish case deadlines after the parties have

 exhausted their efforts at mediation.” Dkt. 70.

        On July 26, 2019, while mediation efforts proceeded, Plaintiffs filed a Motion for

 Clarification of the Court’s May 24, 2019 Order Permitting Discovery. Dkt. 81. The Motion

 sought to take a limited number of depositions of individuals who had not cooperated and/or

 been interviewed by Perkins Coie. OSU opposed the Motion and sought a status conference.

 Dkt. 83. The Court issued an Order permitting the limited discovery sought by Plaintiffs. Dkt.

 90.

        Those six depositions provided significant additional information relevant to OSU’s

 indifference to Strauss’s abuse of hundreds of young men. Plaintiffs amended their complaints

 accordingly. OSU sought to conceal that deposition testimony from the public. Dkt. 154. The

 Court denied OSU’s request. Dkt. 156.

        On April 17, 2020, after receiving a report from the Mediator, the Court issued an Order

 directing the non-settling Plaintiffs, including all Plaintiffs herein, to proceed simultaneously on

 a dual track focusing on litigation and mediation. Dkt. 151.


                                                   6
Case: 2:18-cv-00692-MHW-EPD Doc #: 173 Filed: 10/15/20 Page: 7 of 13 PAGEID #: 1267




        On July 7, 2020, OSU moved to dismiss the above-captioned cases, and Plaintiffs

 opposed those motions on August 4, 2020. Dkts. 162, 169. OSU has not sought a stay of

 discovery.

        B. A Number of Witnesses of Advanced Age Possess Crucial Information.

        The Perkins Coie Report identified people who “might have information relevant to

 determining the ‘University’s knowledge’ of Strauss sexual abuse of student-patients.” Report at

 16. As detailed in Plaintiffs’ Complaints, Plaintiffs are aware of a number of witnesses with

 knowledge of Strauss’s abuse and OSU’s deliberate indifference. Plaintiffs identified four

 witnesses of advanced age who occupied key positions at OSU during the time Strauss was

 committing his atrocious acts. These four witnesses are likely to have information crucial to

 Plaintiffs’ cases, information which, if lost, would prejudice the Plaintiffs. The four witnesses

 are:

       Andy Geiger, OSU’s Athletic Director, 1994-2005 (age 81). See Report at 88.
        According to the Report, Mr. Geiger said he was notified of at least two student
        complaints about sexual assaults by Strauss during medical examinations. See id. at pp.
        88-89, 91. See also Dkt. 123 (Second Amended Complaint (“SAC”)) ¶¶ 172, 2566. Mr.
        Geiger also acknowledged that an unidentified coach, identified as “Coach A” in the
        Report, repeatedly raised concerns about the predatory environment at Larkins Hall,
        including, acts of voyeurism, public sex activity, and issues with communal showers. See
        Report at 167-68. Mr. Geiger confirmed that he considered several possible responses,
        from allowing Coach A’s team to practice at another facility to instituting certain
        procedures to protect the safety and privacy of the student athletes. See id. Mr. Geiger
        conceded to Perkins Coie that he took no such actions. See id. Finally, Mr. Geiger was
        the Athletic Director at OSU when Strauss’s employment at OSU ended, and as such,
        likely has knowledge about Strauss’s termination/non-renewal.

       Dr. Manuel Tzagournis, OSU’s Vice President of Health Sciences and Academic Affairs,
        1979-1999 (age 85). See Report at 151. According to the Report, Strauss met with
        Ronald St. Pierre (OSU’s Vice Dean and Secretary for the College of Medicine and
        Associate Vice President of Health Sciences and Academic Affairs) to discuss the
        disciplinary hearing against Strauss. See id. Mr. St. Pierre told Strauss that he would
        discuss the matter with Mr. Tzagournis, and that they (and OSU) would have no problem
        with Strauss still engaging in part-time private medical practice and retaining his tenure
        at OSU. See id.
                                                  7
Case: 2:18-cv-00692-MHW-EPD Doc #: 173 Filed: 10/15/20 Page: 8 of 13 PAGEID #: 1268




           Doris Charles, OSU’s Student Health Director, 1981-1990 (age 90). See Report at 115.
            According to the Report, in 1982, after OSU’s Student Health Center’s Sports Medicine
            Clinic, Dr. David Henderson, drafted a derogatory report about the quality of medical
            care provided to OSU student-athletes, Ms. Charles substantially revised the report,
            largely eliminating Dr. Henderson’s criticisms, including his statement that Strauss
            “works for no one, answers to no one, and is accountable to no one.” See id. at 116.
            Additionally, according to the Report, a member of OSU’s Student Health nursing staff,
            identified as “Nurse A,” reported that she escalated concerns about Strauss’s lack of
            adherence to scheduling and recordkeeping protocols with student-patients to Ms.
            Charles, but Ms. Charles dismissed the concerns and took no action. See id. at 120; SAC
            ¶ 184.

           Russ Hellickson, OSU’s Wrestling Coach, 1986-2006 (age 72). Though not identified in
            the Report, Mr. Hellickson was the head coach for the OSU men’s wrestling team, a team
            whose athletes were among those most affected by Strauss’s misconduct. Multiple OSU
            coaches talked to Perkins Coie about their interactions with Strauss and knowledge of his
            conduct as it related to their teams. See Report at 111-13. Mr. Hellickson described the
            toxic culture at OSU as a “cesspool of deviancy” and recalled, “[c]oaching my athletes in
            Larkins Hall was one of the most difficult things I ever did.” SAC ¶ 215. He claimed to
            have dragged voyeurs out of Larkins Hall and pled to OSU to move his athletes to
            another building. Id. ¶ 216. Multiple survivors have named Mr. Hellickson as someone
            aware of student discomfort with Strauss. Id. ¶¶ 1260, 1410, 1817. Survivors have
            claimed that Mr. Hellickson was present while athletes discussed Strauss’ abuse. Id. ¶
            1423. At least one survivor has alleged that he spoke to Mr. Hellickson directly about the
            issue. Id. ¶¶ 1436, 1817, 1951, 2566. There are also allegations that Mr. Hellickson
            contacted some of his former players to ask them to recant stories.3

            The Perkins Coie Report does not reveal the identity of many witnesses. Undoubtedly

 there will be more Preservation Witnesses with highly relevant information whose testimony

 needs to be preserved. But these four provide a reasonable start to uncovering the full story of

 Strauss’s misconduct and OSU’s involvement in permitting that misconduct.

 III.       ARGUMENT
            There is a strong presumption under the Federal Rules of Civil Procedure that discovery

 will proceed during the pendency of a motion to dismiss. Absent a “virtual certainty” that OSU


 3
  See William Saletan, Crossing Jordan, Slate (Aug. 2, 2018, 2:33 pm), https://slate.com/news-
 and-politics/2018/08/rep-jim-jordan-is-trying-to-silence-the-former-students-who-have-accused-
 him-of-knowing-about-sexual-abuse.html.
                                                    8
Case: 2:18-cv-00692-MHW-EPD Doc #: 173 Filed: 10/15/20 Page: 9 of 13 PAGEID #: 1269




 will prevail on its motion to dismiss, discovery should not be stayed. See Boddie, No. 2:12-cv-

 158, 2012 WL 4088683, at *2 (citation omitted); Osman v. Mission Essential Pers., LLC, No.

 2:11-cv-577, 2012 WL 1831706, at *2 (S.D. Ohio May 18, 2012).

        The Court’s denial of Defendant’s stay motion on May 24, 2019 conformed with these

 principles. Dkt. 70. Though mediation and motions to dismiss are currently pending, Plaintiffs

 do not seek full discovery at this point. But recognizing the Court’s directive that litigation

 continue simultaneously with mediation, Dkt. 151, Plaintiffs must proceed with the Preservation

 Witness depositions or risk losing crucial testimony as witnesses become unavailable to testify.

 Deposing four of the Preservation Witnesses will support the resolution of this action, preserve

 testimony from witnesses who might otherwise become unavailable, and impose little burden.

        A.      Courts Routinely Refuse to Delay Depositions Where There Is a Risk the
                Deponent Will Become Unavailable

        The Perkins Coie Report identified numerous OSU witnesses with information Perkins

 Coie considered highly probative to OSU’s knowledge of and response to Strauss’ serial abuse.

 But their testimony is not under oath, as Perkins Coie did not have the power to compel anyone’s

 testimony.

        Plaintiffs seek to depose the Preservation Witnesses to ensure that no further witnesses

 will join those who have already passed away (sixty people, by the Report’s count) or lose their

 ability to give meaningful testimony. The events at issue began in the late 1970s. Those who

 were middle-aged then are now elderly. Even during the pendency of this case, important

 witnesses have died, including Jim Jones, OSU’s Athletic Director in the 1980s and 1990s, who

 died on April 22, 2020 at age 83. See SAC ¶¶ 172, 2566. And David Williams II, OSU’s Vice

 President of Student Affairs, died in February 2019. Mr. Williams, in conjunction with OSU’s



                                                   9
Case: 2:18-cv-00692-MHW-EPD Doc #: 173 Filed: 10/15/20 Page: 10 of 13 PAGEID #: 1270




  general counsel, convened a disciplinary hearing against Strauss in June 1996. See SAC ¶¶ 6,

  227, 2566.

         Courts repeatedly permit depositions of those who are elderly or facing health

  complications. See In re Scrap Metal Antitrust Litig., No. 1:02-CV-0844, 2002 WL 31988168,

  at *5 (N.D. Ohio Nov. 7, 2002) (denying discovery stay due to concerns about “witnesses

  becoming unavailable” because “several of the potential witnesses are elderly”); Emsat

  Advanced Geo-Location Tech., LLC v. Cellco P’ship, No. 4:08-CV-816, 2009 WL 10690283, at

  *2 (N.D. Ohio May 22, 2009) (“a stay may prejudice Plaintiffs’ ability to offer testimony from

  certain witnesses given the age and health of those witnesses”).

         OSU hid Strauss’ serial abuse for some four decades. Any further delay risks prejudicing

  the Plaintiffs’ case even further. In addition, as OSU previously agreed, the public has a strong

  interest in learning how and to what extent this major public university facilitated an employee’s

  serial sexual abuse of university students for two decades. Deposing the Preservation Witnesses

  is essential to a fuller understanding of OSU’s culpability.

         B.      The Depositions Plaintiffs Seek are Not Unduly Burdensome

         From the Report, Plaintiffs have currently identified just four OSU Preservation

  Witnesses whose testimony is material and necessary at this stage in the case. Four depositions

  are not unduly burdensome in the context of one of the largest sex abuse scandals in U.S. history.

  OSU spent $6 million to hire Perkins Coie to investigate this matter. Perkins Coie conducted

  600 interviews of 520 people—none under oath. Report at 18. Questioning four more witnesses

  is not unduly burdensome and will serve to preserve key testimony.

  IV.    CONCLUSION
         Deposing four former OSU employees who are of advanced age will preserve key


                                                   10
Case: 2:18-cv-00692-MHW-EPD Doc #: 173 Filed: 10/15/20 Page: 11 of 13 PAGEID #: 1271




  testimony that otherwise risks being lost. Plaintiffs respectfully request that the Court permit

  these depositions to proceed immediately.

                                                Respectfully submitted,

  DATED: October 15, 2020                       EMERY CELLI BRINCKERHOFF
                                                ABADY WARD & MAAZEL LLP


                                                By: /s/ Ilann M. Maazel
                                                Ilann M. Maazel (admitted pro hac vice)
                                                Debra L. Greenberger (admitted pro hac vice)
                                                Marissa R. Benavides (admitted pro hac vice)
                                                600 Fifth Avenue
                                                New York, New York 10020
                                                Phone: (212) 763-5000
                                                Fax: (212) 763-5001
                                                E-Mail: imaazel@ecbawm.com
                                                E-Mail: dgreenberger@ecbawm.com
                                                E-Mail: mbenavides@ecbawm.com

                                                SCOTT ELLIOTT SMITH, LPA
                                                Scott E. Smith (0003749)
                                                Michael L. Dillard, Jr. (0083907)
                                                5003 Horizons Drive, Suite 100
                                                Columbus, Ohio 43220
                                                Phone: (614) 846-1700
                                                Fax: (614) 486-4987
                                                E-Mail: ses@sestraillaw.com
                                                E-Mail: mld@sestriallaw.com

                                                Adele P. Kimmel (admitted pro hac vice)
                                                Alexandra Z. Brodsky (admitted pro hac vice)
                                                PUBLIC JUSTICE, P.C.
                                                1620 L Street, NW, Suite
                                                630 Washington, DC 20036
                                                Phone: (202) 797-8600
                                                Fax: (202) 232-7203
                                                E-mail: akimmel@publicjustice.net

                                                Attorneys for Snyder-Hill Plaintiffs
                                                Case No. 2:18-cv-00736




                                                  11
Case: 2:18-cv-00692-MHW-EPD Doc #: 173 Filed: 10/15/20 Page: 12 of 13 PAGEID #: 1272




                                      /s/ Simina Vourlis by /s/ per email authorization
                                      (Oct. 15, 2020)
                                      Simina Vourlis (0046689) (Trial Attorney)
                                      The Law Office of Simina Vourlis
                                      856 Pullman Way
                                      Columbus, OH 43212
                                      (614) 487-5900
                                      (614) 487-5901 fax
                                      svourlis@vourlislaw.com

                                      Rex A. Sharp (admitted pro hac vice)
                                      Ryan C. Hudson (admitted pro hac vice)
                                      Larkin Walsh (admitted pro hac vice)
                                      Sarah T. Bradshaw (admitted pro hac vice)
                                      SHARP LAW, LLP
                                      5301 W. 75th Street
                                      Prairie Village, KS 66208
                                      (913) 901-0505
                                      (913) 901-0419 fax
                                      rsharp@midwest-law.com
                                      rhudson@midwest-law.com
                                      lwalsh@midwest-law.com
                                      sbradshaw@midwest-law.com

                                      Attorneys for Garrett Plaintiffs
                                      Case No. 2:18-cv-00692




                                        12
Case: 2:18-cv-00692-MHW-EPD Doc #: 173 Filed: 10/15/20 Page: 13 of 13 PAGEID #: 1273




                                 CERTIFICATE OF SERVICE

         A copy of this document was served by the Court’s ECF System on all counsel of record

  on October 15, 2020, pursuant to Fed. R. Civ. P. 5(b)(2)(E).


                                                      /s/ Ilann M. Maazel
                                                      Ilann M. Maazel




                                                 13
